Citation Nr: 0813545	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-02 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right shoulder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder acromioclavicular joint arthritis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from December 1986 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right acromioclavicular joint arthritis and assigned a 10 
percent disability evaluation; and from a March 2006 rating 
decision that denied service connection for nerve damage to 
the right shoulder.  


FINDINGS OF FACT

1.  Current nerve damage to the right shoulder has not been 
demonstrated.

2.  The veteran's right shoulder disability is manifested by 
functional limitation of arm motion to shoulder level; he 
does not have nonunion with or without loose movement of the 
clavicle or scapula; nor does he have fibrous union, 
malunion, or dislocations.


CONCLUSIONS OF LAW

1.  Nerve damage to the right shoulder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for an initial evaluation of 20 percent for 
right shoulder acromioclavicular joint arthritis have not 
been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5010, 5200, 5201, 5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The appeal with regard to entitlement to an initial 
evaluation in excess of 10 percent for right shoulder 
disability arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to the issue of entitlement to service connection for 
nerve damage of the right shoulder, a December 2005 VCAA 
letter informed the appellant of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The December 2005 letter told the veteran to submit medical 
evidence in his possession and to tell VA about relevant 
evidence and that it was his responsibility to ensure that VA 
received the evidence.


The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  He 
was  provided with notice of what type of information and 
evidence was needed to substantiate his claim and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal in March 2006.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency with regard to the 
March 2006 notice was cured by readjudication of the claim in 
the June 2006 statement of the case.  Id. 

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.  Based upon the foregoing, no further 
action is necessary to assist the veteran in substantiating 
the claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records reveals 
that there were no complaints or findings of nerve damage to 
the right shoulder in service.

In a November 2002 letter, the veteran's private physician, 
G. Settle, M.D., indicated that the veteran had rotator cuff 
tendonitis with continued pain and decreased range of motion 
due to weakness.  There were no findings or reports of nerve 
damage to the right shoulder.  

In a February 2004 report, Dr. Settle again addressed the 
veteran's right shoulder condition but made no reference to 
nerve damage of the right shoulder. 

The veteran was afforded a VA examination in July 2005.  At 
the time of the examination, the veteran denied any weakness 
or lack of motion in the right upper extremity such as 
numbness, tingling or lack of coordination.  He also denied 
any muscle weakness.  Physical examination performed at that 
time was negative for impingement sign and there was good 
rotator cuff strength throughout grossly.  A diagnosis of 
right shoulder acromioclavicular joint arthritis was 
rendered.  

The veteran and his attorney have made no specific 
contentions as to why service connection should be granted 
for nerve damage of the right shoulder.

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

As a lay person, the veteran would be competent to report 
symptoms, but would not be competent to diagnose those 
symptoms as manifestations of nerve damage of the right 
shoulder.  The only competent medical evidence as to whether 
the veteran currently has nerve damage to his right shoulder 
consists of the findings made at the time of the July 2005 VA 
examination, which found the veteran's right shoulder to be 
neurovascularly intact.  The veteran's physician reported no 
findings referable to nerve damage.  In the absence of 
competent evidence showing that the veteran has nerve damage 
to the right shoulder, there is no basis for the grant of 
service connection for such disability.

The preponderance of the evidence is against the claim for 
service connection for nerve damage to the right shoulder and 
it must be denied.  38 U.S.C.A. § 5107(b).

Evaluation-Right Shoulder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and 50 percent 
for the minor arm; and an 80 percent rating is granted for 
loss of head of (flail shoulder) for the major arm and 70 
percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

In his November 2002 report, Dr. Settle indicated that the 
veteran had right rotator cuff tendonitis.  Dr. Settle stated 
that the veteran's rotator cuff tendonitis would limit his 
working abilities in that he fatigued easily with  raising 
his right arm over his head, which would limit his work 
capabilities in that area.  

In a February 2004 report, Dr. Settle indicated that the 
veteran had been a patient of his for nine years.  He noted 
that the veteran had normal range of motion in his right 
shoulder.  At 70 degrees of abduction, however, he began to 
have pain and palpable crepitations in the right shoulder.  
Although the veteran could actively raise his hand over his 
head and had full range of motion, there was apparent 
discomfort with this activity.  He noted that with repetitive 
activity, the veteran tired more quickly than with the left 
arm.  

Dr. Settle stated that the veteran had reduced exercise 
tolerance in the right shoulder with increased fatigability.  
He reported that the veteran had chronic rotator cuff 
tendonitis.  He further indicated that it was his belief that 
the veteran would have life long pain and limitation in 
physical endurance with the right shoulder.  

In July 2005, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported 
longstanding progressively worsening symptoms with regard to 
his right shoulder.  He indicated that the right shoulder had 
never felt the same since his inservice injury.  The veteran 
reported that the shoulder felt thick and heavy and that he 
fatigued easily with repetitive overhead activities such as 
changing the oil in his vehicle.  The veteran took aspirin 
and anti-inflammatories for pain.  The right shoulder 
condition did not cause him to miss work.  

The veteran did not wear a brace for his right shoulder and 
he did not describe right shoulder flare-ups, although he 
noted that he did have increased discomfort with repetitive 
activities.  He denied any distal neurovascular symptoms such 
as numbness, tingling, or lack of coordination.  He also 
denied muscle weakness but stated that there were areas in 
the right shoulder that were point tender on occasion.  

The veteran indicated that when flare-ups of his right 
shoulder occurred after repetitive activity, he would rest 
the upper extremity.  He had never worn a sling or any other 
protective device and he had never had surgery on his right 
shoulder.  The right shoulder did affect his activities of 
daily living as it related to repetitive movements and 
overhead activities, which were significantly uncomfortable.  

Physical examination revealed forward flexion, both active 
and passive, from 0 to 180 degrees.  Shoulder abduction was 
from 0 to 180 degrees and external rotation was from 0 to 80 
degrees.  Internal rotation was from 0 to 90 degrees.  
Further testing of the shoulder did reveal some tenderness 
over the biceps tendon as well as the supraspinatus.  

The veteran also had some popping and tenderness of his 
acromioclavicular joint with provocative movements.  He had 
negative impingement sign and good rotator cuff strength 
throughout.  He was neurovascularly intact distally in the 
right upper extremity.  

With regard to DeLuca testing, repetitive movements of the 
right shoulder did show increased pain and fatigue, but no 
obvious weakness, incoordination, or lack of endurance.  The 
greatest functional impact was increased pain.  There was no 
lost range of motion noted.  

X-rays of the right shoulder were within normal limits 
without evidence of fracture, dislocation, or obvious 
significant arthritic changes, although there was some 
evidence of right AC joint hypertrophy.  A MRI performed on 
the right shoulder demonstrated right AC joint hypertrophy 
and arthritis.  The examiner rendered a diagnosis of right 
shoulder AC joint arthritis.

Analysis

With regard to DC 5201, all examinations since service have 
shown that he retains the ability to raise his arm well above 
shoulder level.  Functional impairment, in the form of pain 
has, however, been noted.

The private physician reported pain and crepitus on abduction 
at 70 degrees.  The VA examiner also reported pain on raising 
the arm, but did not specify the point at which pain began, 
but did note pain and fatigue.  Given these findings, and the 
reports of difficulty in performing activities requiring 
overhead motion, it can be said that the veteran has 
functional impairment equivalent to limitation of motion to 
shoulder level.  Resolving reasonable doubt in the veteran's 
favor, a 20 percent evaluation is granted under Diagnostic 
Code 5201.  It appears that the symptoms have been the same 
since the effective date of service connection, June 1, 1998.

The veteran's pain and crepitus begin closer to shoulder 
level than midway from the side.  A rating in excess of 20 
percent is, therefore, not warranted under Diagnostic Code 
5201.  38 C.F.R. §§ 4.7, 4.21.

There is no additional limitation due to functional factors.  
The joint has been stable, and there is thus no additional 
limitation due to incoordination.  Flare-ups have been 
reported subjectively, but there has been no documentation of 
additional limitation of motion during flare-ups.  The July 
2005 VA examiner specifically indicated that the veteran did 
not have lost range of motion following repetitive motion.  

The veteran has not had post-service dislocations.  
Diagnostic studies have not shown nonunion, dislocation, 
fibrous union or malunion with deformity such as would be 
required for a higher initial evaluation under Diagnostic 
Codes 5202, 5203.

As such, an initial rating of 20 percent is warranted, the 
preponderance of the evidence is against a schedular 
evaluation in excess of 20 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

Entitlement to an extraschedular rating has been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The service-connected right 
shoulder disorder has resulted in no periods of 
hospitalization.  There is no evidence that the right 
shoulder disorder markedly interferes with employment.  He is 
currently employed on a full-time basis and has reportedly 
lost no time from work.  In the absence of such exceptional 
factors, the Board finds that referral for consideration of 
an extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for nerve damage of the right shoulder is 
denied.  

An initial evaluation of 20 percent for right shoulder 
acromioclavicular joint arthritis at anytime is granted, 
effective June 1, 1998.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


